United States Bankruptcy Appellate Panel
                                  FOR THE EIGHTH CIRCUIT


                                        No. 99-6082NE


In re:                                         *
                                               *
Steven Clifford Molczyk                        *
Susan Kay Molczyk                              *
                                               *
         Debtors.                              *
                                               *
Steven Clifford Molczyk                        *    Appeal from the United
Susan Kay Molczyk                              *    States Bankruptcy Court for
                                               *    the District of Nebraska
         Plaintiffs-Appellants,                *
                                               *        [UNPUBLISHED]
                v.                             *
                                               *
Collection Bureau of                           *
Grand Island, Inc.                             *
                                               *
         Defendant-Appellee.                   *


                                  Submitted: November 23, 1999
                                     Filed: December 2, 1999


PER CURIAM.

       On October 19, 1999, the Bankruptcy Court1 entered an order granting in part
Plaintiffs’ Motion for Summary Judgment and also granting in part Defendant’s Cross-
Motion for Summary Judgment. On November 17, 1999, the Plaintiffs filed a Notice of
Appeal from the Bankruptcy Court’s order.


         1
        The Honorable John C. Minahan, Jr., United States Bankruptcy Judge for the District of
Nebraska.
       Federal Rule of Bankruptcy Procedure 8002(a) requires the appellant to file a notice
of appeal “within 10 days of the date of the entry of the judgment, order, or decree appealed
from.” See Luedtke v. Nationsbanc Mortgage Corp. (In re Luedtke), 215 B.R. 390, 391
(B.A.P. 8th Cir. 1997). Rule 8002(a)’s ten-day time frame is both mandatory and
jurisdictional. Luedtke, 215 B.R. at 391 (citing Crockett v. Lineberger, 205 B.R 580, 581
(B.A.P. 8th Cir. 1997)). Failure to comply with the ten-day time limit deprives the
Bankruptcy Appellate Panel of jurisdiction. Id.

       Because the relevant order was entered on October 19, a timely notice of appeal was
required on or before October 29. The Plaintiffs’ Notice of Appeal, filed on November 17,
was unquestionably out of time. Moreover, the Plaintiffs did not request an extension of
time for filing their notice of appeal under Rule 8002(c). Accordingly, we lack subject
matter jurisdiction over this appeal.

       Based on the foregoing, the Plaintiffs appeal is DISMISSED.

       A true copy.

              Attest:

                        CLERK, U.S. BANKRUPTCY APPELLATE PANEL
                        FOR THE EIGHTH CIRCUIT




                                             2